— Petition unanimously dismissed without costs as moot. Memorandum: The record demonstrates that the relief that petitioner seeks in an original CPLR article 78 proceeding commenced in this Court pursuant to CPLR 506 (b) (1) and 7804 (b) was previously granted to him by a “Memorandum Decision and Order” of the Cattaraugus County Court dated August 25, 1989.
Petitioner’s motion seeking reargument was denied by order dated October 12, 1989. The petition, therefore, is moot. Moreover, the record does not establish the existence of a CPL 440.10 motion pending before the Cattaraugus County Court Judge named as respondent herein. (Original Article 78 Proceeding.) Present — Denman, J. P., Boomer, Lawton and Davis, JJ.